Case 2:15-cv-03035-ES-JAD Document 50 Filed 05/06/19 Page 1 of 1 PagelD: 260
400 Crossing Boulevard

NORRIS 8'" Floor

P.O. Box 5933
| P.A. Bridgewater, NJ 08807

T: 908-722-0700

ATTORNEYS AT LAW F: 908-722-0755

May 6, 2019

VIA ECF

Hon. Joseph A. Dickson, U.S.M.J.
Martin Luther King Building

& U.S. Courthouse

50 Walnut Street

Court Room MLK 2D

Newark, NJ 07101

Re: _Dorsainvil v. Peim, et al.
Case No. 2:15-cv-3035-ES-JAD

Dear Judge Dickson:

We represent Defendants, Carol Gallagher (“Gallagher”) and Alejandrina R. Sumicad
(“Dr. Sumicad”) (jointly “Defendants’”), in the above-referenced matter. Per the Court’s Letter
Order dated April 2, 2019, the parties are to respond to discovery requests by May 2, 2019. See
Docket Entry No. 46. Plaintiff, however, has not yet filed his Second Amended Complaint which
he was ordered to file by May 3, 2019 per the Court’s Letter Order dated April 1, 2019. See Docket
Entry No. 45. Accordingly, Defendants seek an extension to respond to discovery until two weeks
after we receive the Second Amended Complaint. An extension is sought to allow Defendants
time to review the complaint and finalize their discovery responses based upon the allegations set
forth against them. Defendants further note that they have not filed an answer in this matter since
their motions to dismiss were denied as moot when the court granted Plaintiff leave to file a Second
Amended Complaint. If the court is not inclined to grant Defendants’ request, Defendants request
a two week extension, until May 24, 2019, to respond.

Thank you Your Honor for your attention to the above,
Respectfully submitted,
s/Margaret Raymond-Flood
Margaret Raymond-Flood

MRF/chr
cc: Wedpens Dorsainvil, pro se (via Regular Mail)

Ww.
Cte, BRIDGEWATER, NJ NEW YORK, NY ALLENTOWN, PA

WWW.NORRISMCLAUGHLIN.COM
